PER CURIAM.
This is an appeal from an order denying an amended motion for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, following an evidentiary hearing thereon in the trial court. We find no merit in the appeal, and affirm.
The appellant was indicted in Dade County, charged with murder in the first degree. He pleaded not guilty. A jury trial, in which he was represented by counsel, resulted in a verdict of guilty with a recommendation of mercy. Thereupon he was adjudged guilty as charged and sentenced to imprisonment for life. A motion filed by the appellant under Criminal Procedure Rule No. 1 was denied for insufficiency. An amended motion was filed by the appellant, presenting the contention that a witness at the trial had given false testimony, with the knowledge of the prosecutor. In the evidentiary hearing which followed in the trial court, the amended motion was denied. On consideration of the record and briefs we agree with the holding of the learned trial judge that the allegations of the amended motion, on which *62relief from the judgment and sentence was sought by the appellant, were not sustained in the evidence. The appeal was filed by the defendant in proper person. Thereafter the public defender was appointed by the circuit court to represent the appellant on the appeal. The public defender concluded the appeal was without merit, and upon so informing this court, was granted permission to withdraw.
No reversible error having been shown, the order appealed from is affirmed.
Affirmed.